McGrath, C. J.
This is certiorari to review proceedings had to detach certain territory from fractional school-district No. 1, composed of parts of Tittabawassee, Koch-ville, and Frankenlust townships.
The proceedings originated with a petition of 11 freeholders of the township of Frankenlust, who prayed for the detachment of the territory from school-district No. 1, composed as aforesaid, and the annexation of said territory to fractional district No. 3, composed of territory in Frank■enlust and Monitor townships. The notice by the clerk of Frankenlust township to the inspectors set forth the desire of the petitioners, but the notices posted called a meeting “to take into consideration the propriety of detaching said territory,” and contained no reference to the annexation prayed for. The record of the meeting held recites that it was called at the instance of the 11 freeholders of Frankenlust, “ praying to detach ” certain territory, describing it, “from school-district No. 1, * * * and attach the same to school-district No. 3.” At the meeting the inspectors voted to detach the territory from district No. 1, but no action was taken attaching it to No. 3. The record concludes as follows:
“Ruled by the chair, that no action be taken in regard to attaching the land so detached from fractional school district No. 1. On motion, the meeting adjourned.”
*499The petition for the writ of certiorari alleges that no notices of such proposed change were posted in the township of Frankenlust, and neither the record nor return contains any» evidence of such posting, or allegations that in that respect the law was complied with.
The statute1 contemplates the posting of notices in each township affected by the alteration. As is said in Gentle v. Board, 73 Mich. 40, 45:
“The object of this notice is to enable parties, whose interest may be affected, to be heard before any action is taken.”
In the present case the petitioners asked that the territory be detached from one district and attached to another. The notice posted contemplated detachment only, and that notice was not posted in the township where petitioners resided.
It is unnecessary to notice the other points raised. Notice as prescribed by the statute was necessary to confer juris diction to act.
The proceedings must be quashed and held for naught, with costs to petitioner.
The other Justices concurred.

 3How. Stat. § 5040.